PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/391,779
Filing Date: 23 Apr 2019
Appellant(s): CHEN, ZIQIANG      



__________________
Richard A. Dunning, Jr.
(Reg. No. 42,502)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 2/11/2021.


United States Patent and Trademark Office
Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/391,779
Filing Date: April 23, 2019
Appellant(s):  Chen et al.



__________________
Richard A. Dunning, Jr.
 (Registration No. 44,099)
For Appellant











EXAMINER’S ANSWER



This is in response to the appeal brief filed 2/11/2021.
 


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 9/30/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.” New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims. 

Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is allegedly directed to non-statutory subject matter.

Claims 1, 2, 8, 9, 15, and 16 are rejected under 35 U.S.C 103 as being unpatentable over Ulrich et al. (hereinafter “Ulrich”) in view of Prabhakar et al. (hereinafter "Prabhakar”) 

Ulrich  (US Patent Application Publication.: 20100083132).
o	Prabhakar (US Patent Application Publication.:  20050010662).

Claims 3,10, and 17 are rejected under 35 U.S.C. § 103 as allegedly being unpatentable over Ulrich in further view of Prabhakar in view of Gandhi et al. (hereinafter referred to as Gandhi).


o	Ulrich  (US Patent Application Publication.: 20100083132).
o	Prabhakar (US Patent Application Publication.:  20050010662).
o	Gandhi (US Patent Application Publication.:  20150066615).


Claims 4, 11, and 18 are rejected under 35 U.S.C 103 as being unpatentable over Ulrich et al. (hereinafter “Ulrich”) in view of Prabhakar et al. (hereinafter "Prabhakar”) in further view of Beaty et al. (hereinafter “Beaty”) 

o	Ulrich  (US Patent Application Publication.: 20100083132).
o	Prabhakar (US Patent Application Publication.:  20050010662)
o   Beaty (US Patent Application Publication.:  20080295096).



o	Ulrich  (US Patent Application Publication.: 20100083132).
o	Prabhakar (US Patent Application Publication.:  20050010662)
o   Sun (US Patent Application Publication.:  20140317482).

Claims 6 and 13 are rejected under 35 U.S.C. § 103 as allegedly being unpatentable over Ulrich in further view of Prabhakar in view of Robbins (hereinafter referred to as Robbins). 

o	Ulrich  (US Patent Application Publication.: 20100083132).
o	Prabhakar (US Patent Application Publication.:  20050010662)
o   Robbins (US Patent Application Publication.:  20090064001).

Claims 7, 14, and 20 are rejected under 35 U.S.C. § 103 as allegedly being unpatentable over Ulrich in further view of Prabhakar in further view of U.S. Publication No. US 2007/0280238 Al to Lund (hereinafter referred to as Lund). 

o	Ulrich  (US Patent Application Publication.: 20100083132).
o	Prabhakar (US Patent Application Publication.:  20050010662)
o   Lund (US Patent Application Publication.:  20090064001).


(2) Response to Arguments


Argument I:

1. In the claims, any alleged abstract idea is integrated into a practical application.

The applicant’s first argument regarding the 101 non-statutory subject matter (pages 6-8) is that “The Examiner asserts that the alleged abstract idea is not integrated into a practical application. Final Office Action, page 4. Appellant respectfully disagrees. The claimed apparatus and method recite a detailed technical solution to a technical problem arising specifically in the realm of computer technologies.” The Appellant cites that the specification (0017) describes the technical problem and that paragraphs (0019-0020) of the specification describes the technical solution. The applicant states claim 1 specifically recites the technical solution and cites the limitations within claim 1 that describe the technical solution. Claim 1 specifically recites this technical solution: "determining whether the target page is accessed periodically based on the sequence of times by: determining intervals between the access times, determining whether the intervals between the access times are within a predetermined range, and determining that the target page is accessed periodically when the between the access times are 


For at least the reasons discussed above, claims 1-20 integrate any alleged abstract idea into a practical application. Accordingly, Appellant respectfully submits that the claims are directed to a patentable-eligible subject matter under the Step 2A analysis.”

Response I:

The following is taken from the Office’s October 2019 Revised Patent eligibility Guidance (page 23) "In determining whether a claim integrates a judicial exception into a practical application, examiners should consider whether the claimed invention pertains to an improvement in the functioning of the computer itself or any other technology or technical field.  This has also been referred to as a technological solution to a technological problem.  In making this determination, examiners should determine if the claim itself reflects the disclosed improvement.  The Office’s October 2019 Revised Patent eligibility Guidance (page 26) states an improvement in the judicial exception itself is not an improvement in technology and the judicial exception itself does not need to provide the improvement; the improvement may be provided by one or more additional elements of the claim or their combination with the judicial exception.

determining whether the target page is accessed periodically based on the sequence of access times by; determining intervals between the access times, determining whether the intervals between the access times are within a predetermined range, and determining that the target page is accessed periodically when the intervals between the access times are within the predetermined range; and in response to determining that the target page is accessed periodically, determining that a page redirect loop occurs in the page redirect chain.” These limitations fall under the grouping of the abstract ideas concept of Mental processes. For example, a human user could determine that a target page is being accessed an amount of times by counting during a predetermined amount of time. A human user could determine that a redirect loop is occurring based on the amount of access times during the predetermined period of time. As described above, when determining if the acquiring a sequence of access times at which a target page is accessed, the target page being a node page in a redirect chain” and “in response to determining that a page redirect loop occurs in the page redirect chain, sending an electronic message to computing device.” These limitations disclose “acquiring” and “sending” data and would amount to insignificant extra solution activity being that they are mere data gathering and outputting data. This limitation represents extra solution activity because it is a mere nominal or tangential addition to the claim-see MPEP 2106.05(g). That is, “acquiring” and “sending” are also known to be well understood, routine and conventional. The dependent claims appear to be directed towards the "Mental Processes" grouping of abstract ideas. Claim 2 appears to cite a mental process in which a user could perform in the mind by counting a user: “times at which the same user accesses the target page” Claim 3 appears to count "times at which the same device accessed..." Claim 4 appears to be performing a formula or a 


Argument II:

2. The claims recite significantly more than any alleged abstract idea.

The applicant’s second argument regarding the 101 non-statutory subject matter (pages 7-9) is “The Examiner also asserts that the claims are directed to an abstract idea without significantly more. Final Office Action, page 2. Appellant respectfully disagrees. As recognized by the Federal Circuit in BASCOM, "the inventive concept inquiry requires more than recognizing that each claim element, by itself, was known in the art" 

Furthermore, as explained below, the claimed solution hasn't been recognized as "well-understood, routine, conventional activity" in this field. Therefore, even assuming, arguendo, that the pending claims were directed to an abstract idea, the pending claims recite subject matter that improves a technology/technical field.

Therefore, the present claims recite a technology-based solution that amounts to significantly more than any alleged abstract concept. For at least these reasons. Appellant respectfully submits that the claims recite significantly more than any alleged abstract idea under the Step 2B analysis.


Response II:


At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well known. The applicant points to the steps of "determining whether the intervals between the access times are within a predetermined range" or "determining that the target page is accessed periodically when the intervals between the access times are within the predetermined range."  These limitations are analyzed under Step 2A and were identified under Prong 1 as falling within the abstract idea of “mental processes” and would not be analyzed under step 2B.  Analyzing the additional elements under Step 2A, prong 2, the claims cite insignificant extra-solution activity including “acquiring a sequence of access times at which a target page is accessed, the target page being a node page in a redirect chain” and “in response to determining that a page redirect loop occurs in the page redirect chain, sending an electronic message to computing device.” These limitations were evaluated under step 2B as being well-known.  The steps of “acquiring” and “sending” data amount to insignificant extra solution activity being that they are mere data gathering and outputting data. These limitation represents extra solution activity because it is a mere nominal or tangential addition to the claim-see MPEP 2106.05(g). That is, “acquiring” and “sending” are also known to be well understood, routine and conventional. That is, there is no improvement may be provided by one or more of the additional elements of the claim or in combination with the judicial exception. Therefore this argument is not persuasive.

Argument III:

The applicant’s third argument regarding independent claims 1, 8, and 15 is that the prior art reference (Ulrich) does not disclose “determining whether the intervals between the access times are within a predetermined range,” as asserted by the Final Office Action (pages 5-6), because the disclosure of “detecting if a user is repeatedly going to the same webpage in a short period of time in order to seconds to a minute”  (par. 0046 and 0047 of Ulrich) appears to describe counting a number of webpage accesses in a given period, not determining intervals between the access times.  Furthermore, this counting is accomplished without determining any intervals between access times. Ulrich simply counts the accesses "within a short period of time." Ulrich does not teach or suggest that this "short period of time" is an interval between access times. Ulrich says nothing about the relation between the access times and the times at which the period starts and ends.  (Brief: pages 9-10).


Response III:

The office respectfully disagrees with the applicant’s argument. 
With regard to the limitation, “determining whether the intervals between the access times are within a predetermined range,”

determining whether the intervals between the access times are within a predetermined range.” For these reasons, the argument is not persuasive.


Argument IV:

	The applicant’s fourth argument regarding independent claims 1, 8, and 15 (Ulrich) regarding the limitation: “determining that the target page is accessed periodically when the intervals between the access times are within the predetermined range” The applicant argues, “Next, to allegedly teach "determining that the target page is accessed periodically when the intervals between the access times are within the predetermined range", the Examiner contends that Ulrich at [0046] "discloses detecting multiple redirects to a page within a predetermined amount of time." Final Office Action, page 6. But this disclosure appears to describe counting a number of redirects in a given period, not determining intervals between the accesses. Furthermore, there is no mention of a predetermined range, or determining whether any intervals are within the range. (Brief: page 10).


Response IV:

The office respectfully disagrees with the applicant’s argument. 

“determining that the target page is accessed periodically when the intervals between the access times are within the predetermined range”

Ulrich teaches (para.0046), that “The detection module (Fig. 5, 505) enables the apparatus (Fig. 5, 500) to detect a redirect loop (e.g. via consulting a URL history or detecting multiple redirects to a page within a predetermined amount of time).” Ulrich discloses (0031) “The server or client device keeps a log/history of the previous web page(s) visited and a count of the number of times a URL is selected” and (0033) discloses “tracking of the device's behavior and tracking the number of instances that the browser is redirected over a predetermined time (e.g. a threshold time)” and (0032) discloses “Time stamps of the IP packets and RTT of the packets containing the URLs to server can be used to determine how frequently the URL is being sent” and “the client can detect HTML meta tags (located in the head node of a web page document to indicate a redirect upon the elapse of a predetermined time).” Ulrich states ways (0047, Fig. 6) that a redirect loop is detected: “if user 2 is repeatedly (605) going to the same web page (602) within a short period of time (e.g. on the order of seconds to a minute), a redirect loop may be detected via consulting the history/log (607) of URL navigation (that is stored and relied upon to detect a redirect loop). Repeated URL entries in the history (608) may indicate that they were generated by a redirect loop taking place in the collaborative web browsing session.  Ulrich teaches accessing a page repeatedly within a predetermined range "on the order of seconds to a minute" and the intervals between the access times fall within the range, "user 2 is repeatedly going to the same web page within a short period of time."  Ulrich states 0033, “tracking of the device’s behavior and tracking the number of instances that the browser is redirected over a predetermined time" and 0032, discloses “Time stamps of the IP packets and RTT of the packets containing the URLs to server can be used to determine how frequently the URL is being sent" implies that an interval is determined between access times and the intervals fall within the range and the page is accessed periodically.

determining that the target page is accessed periodically when the intervals between the access times are within the predetermined range."  For these reasons, the argument is not persuasive.

Argument V:

The applicant’s fifth argument regarding independent claims 1, 8, and 15 (Ulrich) regarding the limitation: “determining whether the target page is accessed periodically based on the sequence of access time” is “the Examiner contends that Ulrich at [0032] "discloses a server detects that a user keeps sending the same URL multiple times in short order (in a row or within a time threshold)". Final Office Action, page 4. But this disclosure fails to teach or suggest the use of intervals between access times. Furthermore, this disclosure fails to teach or suggest determining whether a page is accessed periodically. Like the other disclosures of Ulrich mentioned above, this disclosure appears to describe counting a number of times a URL is sent in a given period, not determining intervals between the accesses. Given such a count it is simply not possible to determine whether the URL is sent periodically.”


Response V:

The office respectfully disagrees with the applicant’s argument. 
With regard to the limitation, “determining whether the target page is accessed periodically based on the sequence of access time”


Ulrich teaches (para.0046), that “The detection module (Fig. 5, 505) enables the apparatus (Fig. 5, 500) to detect a redirect loop (e.g. via consulting a URL history or determining whether the target page is accessed periodically based on the sequence of access time” For these reasons, the argument is not persuasive.


Argument VI:

The applicant’s sixth argument regarding dependent claims 4, 11, and 18 (Beaty) regarding the limitation “determining whether the target page is accessed periodically based on the sequence of access times comprises: analyzing the sequence of access times by using one of a spectrum analysis based Fourier analysis, a periodogram detection method, or a maximum entropy detection method, to determine whether the sequence of access times is periodic”  The applicant argues “Beaty appears to disclose a system for measuring historical data for a computer server system, and forecasting demand for computer server system based on the historical data. Beaty, Abstract.  To allegedly teach the elements of dependent claim 4, the Examiner contends that Beaty at [0048] "discloses using a periodogram to identify period intervals of accessing a web server". Final Office Action, page 14. But as noted by the Examiner in this statement, this disclosure appears to describe accesses to a web server, not to a target page. Assuming arguendo that Beaty teaches identifying period intervals of accessing a web server, this information would be of no use in analyzing a sequence of access times to a particular target page.”


Response VI:

The office respectfully disagrees with the applicant’s argument. 
“determining whether the target page is accessed periodically based on the sequence of access times comprises: analyzing the sequence of access times by using one of a spectrum analysis based Fourier analysis, a periodogram detection method, or a maximum entropy detection method, to determine whether the sequence of access times is periodic”  The examiner cites prior art references Beaty to disclose the limitation.   Primary reference Ulrich (0046) and Prabhakar (0005) disclose determining if a redirect loop is occurring in a sequence to access a target page or web based application. One of ordinary skill in the art would recognize that a target page would reside on a web server and the web server would need to be accessed to serve the web document.  A periodogram detection method would apply similarly to a web server as to a web page as disclosed by Beaty (0048) and Prabhakar. One of ordinary skill in the art would recognize that whether the user was accessing a web server where a target page would be served and accessing a target page on a web server as disclosed by Ulrich and Prabhaker, a periodogram would serve a similar function of determining if a sequence of times was occurring as a redirect to another server could also occur as a redirect to another web page.  For this reason, this argument is not persuasive.


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/STEVEN GOLDEN/
Examiner, Art Unit 2144

/S.T.B/Supervisory Patent Examiner, Art Unit 2144                                                                                                                                                                                                        

                                                                                                                                                                                                        

Conferees: 
1)	/SCOTT T BADERMAN/           Supervisory Patent Examiner, Art Unit 2144                                                                                                                                                                                             
2)      /KYLE R STORK/         Primary Examiner, Art Unit 2144                                                                                                                                                                                               


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.